 

Exhibit 10.3

 

EXECUTION VERSION

 

INTELLECTUAL PROPERTY PURCHASE AGREEMENT

 

This intellectual property purchase agreement (the "Agreement") is entered into
as of September 29, 2017 (the "Effective Date"), by and between David W. Evans,
a US citizen (“Seller”) and Guardion Health Sciences, Inc., a Delaware
corporation, or its assigns (“Buyer”).

 

WHEREAS, Seller solely owns all right, title, and interest in and to the patent
applications listed in Schedule A attached hereto, any patents issuing
therefrom, and any patents or patent applications throughout the world claiming
priority from any of the foregoing, including, without limitation, all
continuation patents, divisional patents, continuation-in-part patents, patent
applications (including, without limitation, provisional applications),
reissues, reexaminations, extensions, substitutes and foreign counterparts
concerning or relating to said patents and patent applications, as well as any
inventions disclosed in any of the foregoing (collectively, the “Patented
Technology”);

 

WHEREAS, Seller has not transferred, licensed or otherwise encumbered Seller’s
right, title and interest in the Patented Technology;

 

WHEREAS, Buyer desires to purchase from Seller all right, title, and interest in
and to the Patented Technology; and

 

WHEREAS Seller desires to sell his right, title, and interest in and to the
Patented Technology.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

 

1.     Definitions.

 

(a)          Covered Goods or Services means goods or services sold or otherwise
provided by Buyer to third parties that constitute a method and apparatus for
vision acuity testing that fall within the claims of the patents and patent
applications included in the Patented Technology.

 

(b)          Net Revenues means the cash revenue of Buyer determined in
accordance with United States generally accepted accounting principles
consistently applied with past practice (GAAP) for each Covered Good or Service
that is sold anywhere in the world , after deduction of the following: rebates,
commissions, discounts, insurance, freight, duties, taxes and bad debts from
amounts earlier booked as revenue on sales of the Covered Goods or Services.

 

 -1- 

 

  

2.     Asset Transfer. Seller hereby conveys, transfers, assigns, delivers, and
contributes to Buyer all of Seller’s right, title, and interest in and to the
Patented Technology, including without limitation, damages, and payments for
past or future infringements, all rights to sue for past, present, and future
infringements, and all other intellectual property rights owned or claimed by
Seller embodied in the Patented Technology, including renewal rights therein,
the exclusive right to enforce and file related patent applications therefor in
the United States and throughout the world.

 

3.     Consideration. As consideration for this Agreement, Buyer shall pay to
Seller a commercially reasonable royalty (“Royalty”) of Net Revenues during the
Royalty Term (defined hereinafter). The Parties agree to negotiate the amount
and the terms and conditions of the Royalty in good faith, provided that the
Parties agree and acknowledge that the Royalty for Covered Goods and Services
not covered by an issued patent shall be less than the Royalty for Covered Goods
and Services covered by an issued patent. There shall be no minimum
requirements.

 

4.     Royalty Term. Buyer’s payment of the Royalty to Seller shall begin thirty
(30) days after the first sale or provision of the Covered Goods or Services, if
any, and remain in effect until the sooner of (a) the expiration of the
last-to-expire of the Patented Technology or

(b) the cessation of sales or provision of Covered Goods or Services (“Royalty
Term”).

 

5.     No Obligation. Seller agrees and acknowledges that:

 

(a)          Subject to Section 6, Buyer, in its sole and exclusive discretion,
shall (i) have the right, but not the obligation, to file or continue to
prosecute any patent application, secure any patent, or maintain any patent
included in the Patented Technology; and (ii) have the right, but not the
obligation, to bring or prosecute actions or suits against any third parties for
infringement of the Patented Technology;

 

(b)          Buyer (i) may engage in the conception, development, manufacture,
use, practice, or sale of other products or methods which may compete with the
Covered Goods or Services, (ii) must contribute significant resources of its own
to successfully develop, manufacture, use, and sell the Covered Goods or
Services; and (iii) may be obligated to submit certain notices and obtain
certain approvals, licenses and rights required by applicable law before it can
develop, manufacture, use or sell the Covered Goods or Services, thus Buyer
shall only be required to use its reasonable efforts to develop, manufacture and
sell the Covered Goods or Services; and

 

(c)          In no event does Buyer guarantee that the Covered Goods or Services
can or will be commercialized and Buyer may cease to commercialize, develop or
move forward with the Patented Technology at any time at its sole and exclusive
discretion.

 

 -2- 

 

  

6.     In the event that Buyer decides not to continue to prosecute the patent
applications listed in Schedule A hereto (“Pending Patent Applications”), or to
otherwise commercially exploit the Patented Technology, Buyer shall give
reasonable notice to Seller of its decision. Buyer agrees to either notify
Seller of its intent to not pursue the Pending Patent Applications at least 30
days prior to the expiration of any deadline in the US or foreign patent process
or to otherwise timely comply with said deadlines. In the event that Buyer
decides not to pursue the Pending Patent Applications or continue to
economically exploit the Patented Technology, Seller shall have the right to
require that the Pending Patent Applications and/or the Patented Technology,
whichever is applicable based on what Buyer decides not to pursue, be assigned
back to Seller at no cost to Seller. In such event, Buyer shall have an
irrevocable, unrestricted, royalty free license (notwithstanding any royalty
negotiated pursuant to this Agreement) to practice any invention in such Pending
Patent Applications should a patent be issued on such invention as needed by
Buyer to exploit the Covered Goods and Services to the extent their compositions
or methods fall within the claims included in the Patented Technology.

 

7.     Representations and warranties.

 

Seller hereby represents and warrants that:

 

(a)          he has not assigned, transferred, sold, conveyed any interest in,
or otherwise disposed of his rights, title and interest in the Patented
Technology to anyone;

 

(b)          he has sole, exclusive, valid, and unencumbered title to his
rights, title and interest in the Patented Technology and has not granted any
liens, mortgages, encumbrances, licenses or other agreements thereon or thereto;

 

(c)          he has full right, power and authority to grant all of the rights,
title and interests granted in this Agreement, and no consents of any other
parties are necessary or appropriate under any agreements concerning the
Patented Technology in order for the transfer and assignment of any of his
rights, title and interest in the Patented Technology under this Agreement to be
legally effective;

 

(d)          no dispute exists which challenges the use, legality, validity, or
enforceability of the Patented Technology, and no circumstances or grounds exist
that would give rise to such disputes; and

 

(e)          to Seller’s knowledge, use of the Patented Technology will not
interfere with, infringe upon, misappropriate, or otherwise breach the rights of
any third party.

 

8.     Indemnity. Seller shall indemnify, make good, save and hold harmless
Buyer, its parent, successors, Buyers and assigns and their respective officers,
agents and employees, from all liabilities, damages, costs, charges, reasonable
attorneys' fees, recoveries, actions, judgments, penalties, expenses and other
losses whatsoever which may be obtained against, imposed upon or suffered by
Buyer, its parent, successors, Buyers and assigns arising from a third party
claim resulting from breach of any of Seller’s representations, warranties or
agreements hereunder.

 

 -3- 

 

  

9.     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective successors and
permitted assigns. No party may assign or delegate its rights or obligations
hereunder without the prior written consent of the other parties; provided,
however, that Buyer shall be entitled to assign or delegate all or any part of
its rights or obligations hereunder (a) to any one or more affiliates of Buyer,
(b) in connection with the sale of all or any substantial portion of the assets
of Buyer or one or more affiliates of Buyer or (c) for collateral security
purposes to any lender providing financing to Buyer. No assignment shall relieve
the assigning party of any of its obligations hereunder. “Affiliate” of Buyer
means any individual, corporation, partnership, joint venture, limited liability
company, unincorporated organization, trust, association or other entity that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, Buyer. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an Affiliate, whether through the
ownership of voting securities, by contract or otherwise.

 

10.   Further Documents. The Parties shall execute all such further documents as
shall be reasonable, convenient, necessary, or desirable to carry out the
provisions of the Agreement.

 

11.   Confidentiality. The contents, but not the mere existence of this
Agreement are and shall be kept confidential by the Parties.

 

12.   Amendment and Modifications. Subject to applicable law, this Agreement may
be amended, modified and supplemented only by written agreement between the
Parties hereto which states that it is intended to be a modification of this
Agreement.

 

13.   Waiver of Compliance. Any failure of either Party to comply with any
obligation, covenant, agreement or condition herein may be expressly waived in
writing by the other party, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

 

14.   Waiver. No failure on the part of any Party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof, nor shall any
single or partial exercise preclude any further or other exercise of such or any
other right.

 

15.   Governing Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction). Each party
irrevocably consents and submits to the personal jurisdiction and venue of the
federal and state courts located in San Diego County, California and irrevocably
waives any and all claims and defenses which such party might otherwise have in
any action or proceeding in any of such courts based upon any alleged lack of
personal jurisdiction, improper venue, forum non conveniens or any similar claim
or defense. The prevailing party in any action brought pursuant to the terms
hereof shall be entitled to its attorneys’ fees and costs.

 

 -4- 

 

  

16.   Specific Performance. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, in addition to any other right or remedy to which it may be
entitled at law or in equity, (a) Buyer will be entitled to seek an injunction
or injunctions or specific performance, without the posting of any bond, to
prevent breaches of this Agreement by Seller and to enforce specifically the
terms and provisions of this Agreement, in addition to any other remedy to which
such Party is entitled at law or in equity and (b) Seller will be entitled to
seek an injunction or injunctions or specific performance, without the posting
of any bond, to enforce specifically the terms and provisions of this Agreement,
to prevent breaches of this Agreement, in addition to any other remedy to which
such Party is entitled at law or in equity.

 

17.   Dispute Resolution; Arbitration. If any contest or dispute arises between
the parties with respect to this Agreement, other than injunctive and equitable
relief with regard to Section 15 hereof, such contest or dispute shall be
submitted to binding arbitration in Wilmington, Delaware in accordance with the
rules and procedures of the Commercial Arbitration Rules and the expedited
arbitration procedures of the American Arbitration Association (“AAA”) then in
effect. The decision of the arbitrator shall be final and binding on the parties
and may be entered in any court of applicable jurisdiction. The parties shall
bear their own legal fees in any arbitration and shall split the fees of the AAA
and the arbitrator.

 

18.   Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

19.   Headings. The headings of the Sections of this Agreement are inserted for
convenience only and shall not constitute a part hereof or affect in any way the
meaning or interpretation of this Agreement.

 

20.   Third Parties. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any person or corporation other than the Parties hereto and
their successors or assigns, any rights or remedies under or by reason of this
Agreement.

 

21.   Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be unlawful or unenforceable, such provisions shall be
considered severed from the provisions of this Agreement but all remaining
provisions of this Agreement shall remain in full force and effect.

 

 -5- 

 

  

22.   Notices and Demands. All notices, requests, demands or other
communications required by, or otherwise with respect to this Agreement shall be
in writing and shall be deemed to have been duly given to any party when
delivered personally (by courier service or otherwise), against receipt, when
delivered by telecopy and confirmed by return telecopy, or when actually
received when mailed by registered first-class mail, postage prepaid and return
receipt requested in each case to the applicable addresses set forth below:

 

Seller:

 

David W. Evans

4141 Jutland Drive, Suite 215

San Diego, CA 92117

Telephone: 937-548-7970

Facsimile: 937-548-2773

Email: devans@vectorvision.com

 

Buyer:

 

Guardion Health Sciences, Inc.

15150 Avenue of Science, Suite 200

San Diego, CA 92128

Attention: Michael Favish

Telephone: 858-605-9055 Ext 201

Facsimile: 858-630-5543

Email: mfavish@guardionhealth.com

 

with a copy (which shall not constitute notice) to:

 

SHEPPARD MULLIN RICHTER & HAMPTON LLP

333 South Hope Street, 43rd Floor

Los Angeles, CA 90071

Attention: David I. Sunkin, Esq.

Telephone: (213) 617-4252

Facsimile: (213) 443-2750

Email: dsunkin@sheppardmullin.com

 

23.  Entire Agreement. This Agreement sets forth the final, complete and
exclusive agreement and understanding of the Parties hereto in respect of the
subject matter contained herein, and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto.

 

[Signature Page Follows]

 

 -6- 

 

  

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered to be effective as of the date first written above.

  

Dated: September 29, 2017 Seller       /David Evans/   David Evans   Chief
Executive Officer     Dated: September 29, 2017 Buyer       VectorVision Ocular
Health, Inc.       /Michael Favish/   Michael Favish   President

 

Signature Page to IP Purchase Agreement

 

 

 

  

SCHEDULE A

 

Country   App. No.   Filing Date   Title USA   15277849   September 27, 2016  
METHOD AND APPARATUS FOR VISION ACUITY TESTING USA   15445586   February 28,
2017  

METHOD AND APPARATUS FOR

VISION ACUITY TESTING

 

 -8- 

